Name: Commission Implementing Regulation (EU) No 520/2014 of 16 May 2014 adding to the 2014 fishing quotas certain quantities withheld in the year 2013 pursuant to ArticleÃ 4(2) of Council Regulation (EC) No 847/96
 Type: Implementing Regulation
 Subject Matter: fisheries
 Date Published: nan

 17.5.2014 EN Official Journal of the European Union L 147/44 COMMISSION IMPLEMENTING REGULATION (EU) No 520/2014 of 16 May 2014 adding to the 2014 fishing quotas certain quantities withheld in the year 2013 pursuant to Article 4(2) of Council Regulation (EC) No 847/96 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (1), and in particular Article 4(2) thereof, Whereas: (1) According to Article 4(2) of Regulation (EC) No 847/96, Member States may ask the Commission, before 31 October of the year of application of a fishing quota allocated to them, to withhold a maximum of 10 % of that quota to be transferred to the following year. The Commission is to add to the relevant quota the quantity withheld. (2) Council Regulations (EU) No 1262/2012 (2), (EU) No 1088/2012 (3), (EU) No 1261/2012 (4), (EU) No 39/2013 (5) and (EU) No 40/2013 (6) fix fishing quotas for certain stocks for 2013 and specify which stocks may be subject to the measures provided for in Regulation (EC) No 847/96. (3) Council Regulations (EU) No 1262/2012, (EU) No 1180/2013 (7), (EU) No 24/2014 (8), and (EU) No 43/2014 (9) fix fishing quotas for certain stocks for 2014. (4) Certain Member States have requested, before 31 October of 2013, pursuant to Article 4(2) of Regulation (EC) No 847/96, that part of their quotas for 2013 be withheld and transferred to the following year. Within the limits indicated in that Regulation, the quantities withheld should be added to the quotas for 2014. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 The fishing quotas fixed for 2014 in Regulations (EU) No 1262/2012, (EU) No 1180/2013, (EU) No 24/2014 and (EU) No 43/2014 are increased as set out in the Annex. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 May 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 115, 9.5.1996, p. 3. (2) Council Regulation (EU) No 1262/2012 of 20 December 2012 fixing for 2013 and 2014 the fishing opportunities for EU vessels for certain deep-sea fish stocks (OJ L 356, 22.12.2012, p. 22). (3) Council Regulation (EU) No 1088/2012 of 20 November 2012 fixing for 2013 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea (OJ L 323, 22.11.2012, p. 2). (4) Council Regulation (EU) No 1261/2012 of 20 December 2012 fixing for 2013 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Black Sea (OJ L 356, 22.12.2012, p. 19). (5) Council Regulation (EU) No 39/2013 of 21 January 2013 fixing for 2013 the fishing opportunities available to EU vessels for certain fish stocks and groups of fish stocks which are not subject to international negotiations or agreements (OJ L 23, 25.1.2013, p. 1). (6) Council Regulation (EU) No 40/2013 of 21 January 2013 fixing for 2013 the fishing opportunities available in EU waters and, to EU vessels, in certain non- EU waters for certain fish stocks and groups of fish stocks which are subject to international negotiations or agreements (OJ L 23, 25.1.2013, p. 54). (7) Council Regulation (EU) No 1180/2013 of 19 November 2013 fixing for 2014 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea (OJ L 313, 22.11.2013, p. 4). (8) Council Regulation (EU) No 24/2014 of 10 January 2014 fixing for 2014 the fishing opportunities for certain fish stocks and groups of fish stocks in the Black Sea (OJ L 9, 14.1.2014, p. 4). (9) Council Regulation (EU) No 43/2014 of 20 January 2014 fixing for 2014 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, to Union vessels, in certain non-Union waters (OJ L 24, 28.1.2014, p. 1). ANNEX Coun-try ID Stock Id Species Zone name Final Quota 2013 (1) (in tonnes) Catches 2013 (in tonnes) Special Condition catches 2013 (in tonnes) Final quota Transferred quantity (in tonnes) BE ANF/07. Anglerfish VII 1 702,800 1 127,900 134,600 74,14 % 170,280 BE ANF/2AC4-C Anglerfish Union waters of IIa and IV 343,800 136,800 0 39,79 % 34,380 BE ANF/8ABDE. Anglerfish VIIIa, VIIIb, VIIId and VIIIe 259,500 238,000 0 91,71 % 21,500 BE COD/07A. Cod VIIa 20,800 12,900 0 62,02 % 2,080 BE COD/07D. Cod VIId 67,100 52,200 0 77,79 % 6,710 BE COD/7XAD34 Cod VIIb, VIIc, VIIe-k, VIII, IX and X, Union waters of CECAF 34.1.1 513,700 202,000 0 39,32 % 51,370 BE HAD/07A. Haddock VIIa 37,900 6,200 0 16,36 % 3,790 BE HAD/2AC4. Haddock IV; Union waters of IIa 85,400 78,400 0 91,80 % 7,000 BE HAD/5BC6A. Haddock Union and international waters of Vb and VIa 0,700 0 0 0 % 0,070 BE HAD/6B1214 Haddock Union and international waters of VIb, XII and XIV 2,800 0 0 0 % 0,280 BE HKE/2AC4-C Hake Union waters of IIa and IV 38,200 31,200 0 81,68 % 3,820 BE HKE/571214 Hake VI and VII; Union and international waters of Vb; international waters of XII and XIV 97,300 12,000 0 12,33 % 9,730 BE HKE/8ABDE. Hake VIIIa, VIIIb, VIIId and VIIIe 13,000 7,600 0 58,46 % 1,300 BE LEZ/07. Megrims VII 578,100 520,200 0 89,98 % 57,810 BE LEZ/2AC4-C Megrims Union waters of IIa and IV 6,900 0,400 0 5,80 % 0,690 BE LEZ/8ABDE. Megrims VIIIa, VIIIb, VIIId and VIIIe 25,000 18,200 0 72,80 % 2,500 BE LIN/04-C. Ling Union waters of IV 15,400 14,800 0 96,10 % 0,600 BE LIN/6X14. Ling Union and international waters of VI, VII, VIII, IX, X, XII and XIV 77,400 52,100 0 67,31 % 7,740 BE MAC/2A34. Mackerel IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 79,100 61,600 0 77,88 % 7,910 BE NEP/07. Norway lobster VII 16,200 13,600 0 83,95 % 1,620 BE NEP/2AC4-C Norway lobster Union waters of IIa and IV 1 034,800 286,800 0 27,72 % 103,480 BE NEP/8ABDE. Norway lobster VIIIa, VIIIb, VIIId and VIIIe 5,600 0,400 0 7,14 % 0,560 BE PLE/07A. Plaice VIIa 220,300 144,100 0 65,41 % 22,030 BE PLE/7DE. Plaice VIId and VIIe 1 556,300 1 391,100 0 89,39 % 155,630 BE PLE/7HJK. Plaice VIIh, VIIj and VIIk 1,200 0 0 0 % 0,120 BE SOL/07D. Common sole VIId 1 771,900 953,000 0 53,78 % 177,190 BE SOL/07E. Common sole VIIe 34,600 29,500 0 85,26 % 3,460 BE SOL/24-C. Common sole Union waters of II and IV 1 339,800 697,300 0 52,05 % 133,980 BE SOL/7FG. Common sole VIIf and VIIg 860,200 787,600 0 91,56 % 72,600 BE SOL/7HJK. Common sole VIIh, VIIj and VIIk 36,900 4,500 0 12,20 % 3,690 BE SOL/8AB. Common sole VIIIa and VIIIb 331,800 311,900 0 94,00 % 19,900 BE WHG/07A. Whiting VIIa 4,500 2,300 0 51,11 % 0,450 BE WHG/7X7A-C Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh, VIIj and VIIk 390,600 319,800 0 81,87 % 39,060 DE ANF/07. Anglerfish VII 353,900 310,413 0 87,71 % 35,390 DE ANF/2AC4-C Anglerfish Union waters of IIa and IV 369,600 248,831 0 67,32 % 36,960 DE ARU/1/2. Greater silver smelt Union and international waters of I and II 27,300 0 0 0 % 2,730 DE ARU/34-C Greater silver smelt Union waters of III and IV 11,200 0 0 0 % 1,120 DE ARU/567. Greater silver smelt Union and international waters of V, VI and VII 432,600 416,765 0 96,34 % 15,835 DE BLI/5B67- Blue ling Union and international waters of Vb, VI, VII 5,000 0 0 0 % 0,500 DE BSF/56712- Black scabbardfish EU and international waters of V, VI, VII and XII 57,500 0 0 0 % 5,750 DE COD/03AS. Cod Kattegat 1,200 0,481 0 40,08 % 0,120 DE COD/3DX32. Cod EU waters of Subdivisions 25-32 4 711,350 0 540,701 11,48 % 471,135 DE GFB/1234- Greater forkbeard EU and international waters of I, II, III and IV 9,900 0 0 0 % 0,990 DE GFB/567- Greater forkbeard EU and international waters of V, VI and VII 11,000 0 0 0 % 1,100 DE GHL/2A-C46 Greenland halibut Union waters of IIa and IV, Union and international waters of Vb and VI 8,000 0 0 0 % 0,800 DE HAD/2AC4. Haddock IV; Union waters of IIa 700,990 233,909 436,130 95,58 % 30,951 DE HAD/5BC6A. Haddock Union and international waters of Vb and VIa 1,800 0 0 0 % 0,180 DE HAD/6B1214 Haddock Union and international waters of VIb, XII and XIV 4,000 0 0 0 % 0,400 DE HER/1/2- Herring Union, Norwegian and international waters of I and II 4 431,130 2 321,619 1 922,228 95,77 % 187,283 DE HER/3D-R30 Herring Union waters of Subdivisions 25-27, 28.2, 29 and 32 1 416,000 0 1 415,315 99,95 % 0,685 DE HER/5B6ANB Herring Union and international waters of Vb, VIb and VIaN 4 481,680 4 032,643 0 89,98 % 448,168 DE HER/7G-K. Herring VIIg, VIIh, VIIj and VIIk 501,970 450,217 0 89,69 % 50,197 DE HKE/2AC4-C Hake Union waters of IIa and IV 171,250 92,375 0 53,94 % 17,125 DE JAX/2A-14 Horse mackerel and associated by-catches Union waters of IIa, IVa; VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV 27 659,260 24 834,294 49,803 89,97 % 2 765,926 DE LEZ/2AC4-C Megrims Union waters of IIa and IV 5,600 1,071 0 19,13 % 0,56 DE LIN/04-C. Ling Union waters of IV 104,160 45,061 0 43,26 % 10,416 DE LIN/1/2. Ling Union and international waters of I and II 8,900 0,663 0 7,45 % 0,890 DE LIN/3A/BCD Ling IIIa; Union waters of IIIbcd 4,150 0,410 0 9,88 % 0,415 DE LIN/6X14. Ling Union and international waters of VI, VII, VIII, IX, X, XII and XIV 93,070 2,589 0 2,78 % 9,307 DE MAC/2A34. Mackerel IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 871,140 836,766 0 96,05 % 34,374 DE NEP/2AC4-C Norway lobster Union waters of IIa and IV 531,650 419,588 0 78,92 % 53,165 DE NEP/3A/BCD Norway lobster IIIa; Union waters of Subdivisions 22-32 12,500 3,139 0 25,11 % 1,250 DE POK/56-14 Saithe VI; Union and international waters of Vb, XII and XIV 85,270 0 0 0 % 8,527 DE RNG/5B67- Roundnose grenadier EU and international waters of Vb, VI, VII 8,500 0 0 0 % 0,850 DE RNG/8X14- Roundnose grenadier EU and international waters of VIII, IX, X, XII and XIV 41,000 0 0 0 % 4,100 DE SOL/24-C. Common sole Union waters of II and IV 658,500 560,818 0 85,17 % 65,850 DE SOL/3A/BCD Common sole IIIa; Union waters of Subdivisions 22-32 22,400 8,892 0 39,70 % 2,240 DE SPR/3BCD-C Sprat Union waters of Subdivisions 22-32 10 322,000 0 10 315,365 99,94 % 6,635 DE USK/04-C. Tusk Union waters of IV 20,800 1,817 0 8,74 % 2,080 DE USK/1214EI Tusk Union and international waters of I, II and XIV 4,700 0,297 0 6,32 % 0,470 DE USK/3A/BCD Tusk IIIa, Union waters of Subdivisions 22-32 7,700 0,018 0 0,23 % 0,770 DE USK/567EI. Tusk Union and international waters of V, VI and VII 3,000 0 0 0 % 0,300 DE WHB/1X14 Blue whiting Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 12 618,360 11 341,048 37,671 90,18 % 1 239,641 DE WHG/56-14 Whiting VI, Union and international waters of Vb, international waters of XII and XIV 2,000 0 0 0 % 0,200 DK ANF/2AC4-C Anglerfish Union waters of IIa and IV 756,580 196,140 0 25,92 % 75,658 DK ARU/34-C Greater silver smelt Union waters of III and IV 1 017,300 317,760 0 31,24 % 101,730 DK ARU/567. Greater silver smelt Union and international waters of V, VI and VII 422,500 124,850 0 29,55 % 42,250 DK COD/03AS. Cod Kattegat 71,700 56,730 0 79,12 % 7,170 DK COD/3DX32. Cod EU waters of Subdivisions 25-32 15 204,390 0 5 869,290 38,60 % 1 520,439 DK GHL/2A-C46 Greenland halibut Union waters of IIa and IV, Union and international waters of Vb and VI 13,200 0 0 0 % 1,320 DK HAD/2AC4. Haddock IV; Union waters of IIa 1 470,160 1 282,900 0 87,26 % 147,016 DK HER/1/2- Herring Union, Norwegian and international waters of I and II 17 184,200 16 880,370 0 98,23 % 303,830 DK HER/3D-R30 Herring Union waters of Subdivisions 25-27, 28.2, 29 and 32 2 204,000 0 2 197,030 99,68 % 6,970 DK HER/5B6ANB Herring Union and international waters of Vb, VIb and VIaN 247,500 208,370 0 84,19 % 24,750 DK HKE/2AC4-C Hake Union waters of IIa and IV 1 351,570 870,060 0 64,37 % 135,157 DK HKE/3A/BCD Hake IIIa; Union waters of Subdivisions 22-32 816,800 210,910 0 25,82 % 81,680 DK JAX/2A-14 Horse mackerel and associated by-catches Union waters of IIa, IVa; VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV 7 868,710 6 681,950 43,700 85,47 % 786,871 DK LEZ/2AC4-C Megrims Union waters of IIa and IV 21,100 19,180 0 90,90 % 1,920 DK LIN/04-C. Ling Union waters of IV 204,330 83,180 0 40,71 % 20,433 DK LIN/1/2. Ling Union and international waters of I and II 8,900 0 0 0 % 0,890 DK LIN/3A/BCD Ling IIIa; Union waters of IIIbcd 63,310 56,380 0 89,05 % 6,331 DK LIN/6X14. Ling Union and international waters of VI, VII, VIII, IX, X, XII and XIV 5,600 0 0 0 % 0,560 DK MAC/2A4A-N Mackerel Norwegian waters of IIa and IVa 11 413,440 0 11 413,080 100,00 % 0,360 DK NEP/2AC4-C Norway lobster Union waters of IIa and IV 1 035,110 250,970 0 24,25 % 103,511 DK NEP/3A/BCD Norway lobster IIIa; Union waters of Subdivisions 22-32 4 298,680 2 646,290 0 61,56 % 429,868 DK PRA/2AC4-C Northern prawn Union waters of IIa and IV 2 530,600 163,460 0 6,46 % 253,060 DK SOL/24-C. Common sole Union waters of II and IV 692,100 497,230 0 71,84 % 69,210 DK SOL/3A/BCD Common sole IIIa; Union waters of Subdivisions 22-32 528,900 246,150 0 46,54 % 52,890 DK SPR/3BCD-C Sprat Union waters of Subdivisions 22-32 27 569,000 0 27 113,080 98,35 % 455,920 DK USK/04-C. Tusk Union waters of IV 69,900 4,830 0 6,91 % 6,990 DK USK/3A/BCD Tusk IIIa; Union waters of Subdivisions 22-32 16,300 0,820 0 5,03 % 1,630 DK WHB/1X14 Blue whiting Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 3 417,510 2 165,250 14,710 63,79 % 341,751 EE COD/3DX32. Cod EU waters of Subdivisions 25-32 1 633,670 0 248,622 15,22 % 163,367 EE HER/03D.RG Herring Subdivision 28.1 12 332,440 11 898,247 0 96,48 % 434,193 EE HER/3D-R30 Herring Union waters of Subdivisions 25-27, 28.2, 29 and 32 10 142,000 0 10 042,332 99,02 % 99,668 EE RNG/5B67- Roundnose grenadier EU and international waters of Vb, VI, VII 63,000 0 0 0 % 6,300 EE SPR/3BCD-C Sprat Union waters of Subdivisions 22-32 29 810,000 0 29 805,065 99,98 % 4,935 ES ANF/07. Anglerfish VII 2 971,400 2 868,090 0 96,52 % 103,310 ES ANF/8ABDE. Anglerfish VIIIa, VIIIb, VIIId and VIIIe 1 070,400 1 019,850 0 95,28 % 50,550 ES ANF/8C3411 Anglerfish VIIIc, IX and X; Union waters of CECAF 34.1.1 2 121,690 1 816,280 0 85,61 % 212,169 ES GFB/567- Greater forkbeard EU and international waters of V, VI and VII 588,220 568,360 19,830 99,99 % 0,030 ES GHL/2A-C46 Greenland halibut Union waters of IIa and IV, Union and international waters of Vb and VI 13,200 0,110 0 0,83 % 1,320 ES HAD/6B1214 Haddock Union and international waters of VIb, XII and XIV 3,300 0 0 0 % 0,330 ES HKE/571214 Hake VI and VII; Union and international waters of Vb; international waters of XII and XIV 12 446,040 11 941,040 0 95,94 % 505,000 ES HKE/8ABDE. Hake VIIIa, VIIIb, VIIId and VIIIe 8 631,140 6 619,750 1 709,730 96,50 % 301,660 ES HKE/8C3411 Hake VIIIc, IX and X; Union waters of CECAF 34.1.1 9 882,200 7 099,500 0 71,84 % 988,220 ES JAX/08C. Horse mackerel and associated by-catches VIIIc 23 628,510 18 787,770 0 79,51 % 2 362,851 ES JAX/09. Horse mackerel and associated by-catches IX 10 840,780 10 127,150 0 93,42 % 713,630 ES JAX/2A-14 Horse mackerel and associated by-catches Union waters of IIa, IVa; VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV 7 075,130 5 880,240 0 83,11 % 707,513 ES LEZ/07. Megrims VII 5 437,900 4 539,310 0 83,48 % 543,790 ES LEZ/56-14 Megrims Union and international waters of Vb; VI; international waters of XII and XIV 427,400 212,710 0 49,77 % 42,740 ES LEZ/8ABDE. Megrims VIIIa, VIIIb, VIIId and VIIIe 685,100 581,130 0 84,82 % 68,510 ES LEZ/8C3411 Megrims VIIIc, IX and X; Union waters of CECAF 34.1.1 1 158,770 735,070 0 63,44 % 115,877 ES LIN/6X14. Ling Union and international waters of VI, VII, VIII, IX, X, XII and XIV 2 456,700 1 621,160 0 65,99 % 245,670 ES MAC/8C3411 Mackerel VIIIc, IX and X; Union waters of CECAF 34.1.1 20 223,800 15 444,990 620,400 79,44 % 2 022,380 ES NEP/07. Norway lobster VII 1 498,480 76,510 132,180 13,93 % 149,848 ES NEP/08C. Norway lobster VIIIc 68,700 21,950 0 31,95 % 6,870 ES NEP/5BC6. Norway lobster VI; Union and international waters of Vb 37,200 0,060 0 0,16 % 3,720 ES NEP/8ABDE. Norway lobster VIIIa, VIIIb, VIIId and VIIIe 131,200 0,570 0 0,43 % 13,120 ES NEP/9/3411 Norway lobster IX and X; Union waters of CECAF 34.1.1 36,850 31,340 0 85,05 % 3,685 ES POK/56-14 Saithe VI; Union and international waters of Vb, XII and XIV 23,000 21,190 0 92,13 % 1,810 ES RNG/5B67- Roundnose grenadier EU and international waters of Vb, VI, VII 111,060 110,900 0 99,86 % 0,160 ES RNG/8X14- Roundnose grenadier EU and international waters of VIII, IX, X, XII and XIV 3 650,020 2 417,700 202,060 71,77 % 365,002 ES SBR/09- Red Seabream EU and international waters of IX 682,500 111,530 52,720 24,07 % 68,250 ES SBR/10- Red Seabream EU and international waters of X 10,000 0,510 0 5,10 % 1,000 ES SBR/678- Red Seabream EU and international waters of VI, VII and VIII 118,230 118,170 0 99,95 % 0,060 ES WHB/1X14 Blue whiting Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 1 587,170 74,530 0 4,70 % 158,717 ES WHB/8C3411 Blue whiting VIIIc, IX and X; Union waters of CECAF 34.1.1 21 487,890 14 538,070 0 67,66 % 2 148,789 ES WHG/56-14 Whiting VI, Union and international waters of Vb, international waters of XII and XIV 1,100 0 0 0 % 0,110 ES WHG/7X7A-C Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh, VIIj and VIIk 11,200 4,190 0 37,41 % 1,120 FI COD/3DX32. Cod EU waters of Subdivisions 25-32 1 250,090 0 434,391 34,75 % 125,009 FI HER/30/31. Herring Subdivisions 30-31 105 843,500 0 103 546,210 97,83 % 2 297,290 FI HER/3D-R30 Herring Union waters of Subdivisions 25-27, 28.2, 29 and 32 19 556,000 0 18 052,464 92,31 % 1 503,536 FI SPR/3BCD-C Sprat Union waters of Subdivisions 22-32 11 442,000 0 11 074,842 96,79 % 367,158 FR ALF/3X14- Alfonsinos EU and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV 31,200 19,300 0 61,86 % 3,120 FR ANF/07. Anglerfish VII 17 267,500 14 859,400 0 86,05 % 1 726,750 FR ANF/2AC4-C Anglerfish Union waters of IIa and IV 70,200 17,600 0 25,07 % 7,020 FR ANF/8ABDE. Anglerfish VIIIa, VIIIb, VIIId and VIIIe 7 397,600 6 154,300 0 83,19 % 739,760 FR ANF/8C3411 Anglerfish VIIIc, IX and X; Union waters of CECAF 34.1.1 49,500 38,400 0 77,58 % 4,950 FR ARU/1/2. Greater silver smelt Union and international waters of I and II 8,900 0,200 0 2,25 % 0,890 FR ARU/34-C Greater silver smelt Union waters of III and IV 7,800 1,800 0 23,08 % 0,780 FR ARU/567. Greater silver smelt Union and international waters of V, VI and VII 7,800 0 0 0 % 0,780 FR BLI/5B67- Blue ling Union and international waters of Vb, VI, VII 2 239,640 1 694,000 0 75,64 % 223,964 FR BSF/56712- Black scabbardfish EU and international waters of V, VI, VII and XII 2 887,090 2 167,100 0 75,06 % 288,709 FR BSF/8910- Black scabbardfish EU and international waters of VIII, IX and X 31,900 7,400 0 23,20 % 3,190 FR COD/07A. Cod VIIa 11,600 0,500 0 4,31 % 1,160 FR COD/07D. Cod VIId 1 414,400 642,300 0 45,41 % 141,440 FR COD/7XAD34 Cod VIIb, VIIc, VIIe-k, VIII, IX and X, Union waters of CECAF 34.1.1 8 182,100 4 016,200 0 49,09 % 818,210 FR GFB/1012- Greater forkbeard EU and international waters of X and XII 10,000 0 0 0 % 1,000 FR GFB/1234- Greater forkbeard EU and international waters of I, II, III and IV 10,000 0,600 0 6,00 % 1,000 FR GFB/567- Greater forkbeard EU and international waters of V, VI and VII 727,000 438,100 17,300 62,64 % 72,700 FR GFB/89- Greater forkbeard EU and international waters of VIII and IX 16,000 10,100 0 63,13 % 1,600 FR GHL/2A-C46 Greenland halibut Union waters of IIa and IV, Union and international waters of Vb and VI 598,400 305,600 0 51,07 % 59,840 FR HAD/07A. Haddock VIIa 95,900 0,700 0 0,73 % 9,590 FR HAD/2AC4. Haddock IV; Union waters of IIa 256,700 179,000 0 69,73 % 25,670 FR HAD/5BC6A. Haddock Union and international waters of Vb and VIa 103,100 51,700 0 50,15 % 10,310 FR HAD/6B1214 Haddock Union and international waters of VIb, XII and XIV 149,800 0 0 0 % 14,980 FR HAD/7X7A34 Haddock VIIb-k, VIII, IX and X; Union waters of CECAF 34.1.1 8 878,000 8 778,600 0 98,88 % 99,400 FR HER/5B6ANB Herring Union and international waters of Vb, VIb and VIaN 590,200 586,600 0 99,39 % 3,600 FR HER/7G-K. Herring VIIg, VIIh, VIIj and VIIk 1 200,400 0,900 0 0,07 % 120,040 FR HKE/2AC4-C Hake Union waters of IIa and IV 1 032,750 800,800 0 77,54 % 103,275 FR HKE/571214 Hake VI and VII; Union and international waters of Vb; international waters of XII and XIV 17 925,400 16 129,600 0 89,98 % 1 792,540 FR HKE/8ABDE. Hake VIIIa, VIIIb, VIIId and VIIIe 18 839,000 13 633,600 0 72,37 % 1 883,900 FR HKE/8C3411 Hake VIIIc, IX and X; Union waters of CECAF 34.1.1 951,700 368,700 0 38,74 % 95,170 FR JAX/08C. Horse mackerel and associated by-catches VIIIc 411,100 9,800 0 2,38 % 41,110 FR JAX/2A-14 Horse mackerel and associated by-catches Union waters of IIa, IVa; VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV 12 410,200 6 461,500 300 54,48 % 1 241,020 FR LEZ/07. Megrims VII 6 633,800 3 679,500 0 55,47 % 663,380 FR LEZ/2AC4-C Megrims Union waters of IIa and IV 35,200 6,800 0 19,32 % 3,520 FR LEZ/56-14 Megrims Union and international waters of Vb; VI; international waters of XII and XIV 1 665,600 95,600 0 5,74 % 166,560 FR LEZ/8ABDE. Megrims VIIIa, VIIIb, VIIId and VIIIe 1 194,700 849,700 0 71,12 % 119,470 FR LEZ/8C3411 Megrims VIIIc, IX and X; Union waters of CECAF 34.1.1 62,100 12,900 0 20,77 % 6,210 FR LIN/04-C. Ling Union waters of IV 133,900 103,800 0 77,52 % 13,390 FR LIN/1/2. Ling Union and international waters of I and II 8,900 7,400 0 83,15 % 0,890 FR LIN/6X14. Ling Union and international waters of VI, VII, VIII, IX, X, XII and XIV 2 678,200 2 215,400 0 82,72 % 267,820 FR MAC/2A34. Mackerel IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 1 725,200 1 341,900 0 77,78 % 172,520 FR MAC/2CX14- Mackerel VI, VII, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of IIa, XII and XIV 16 821,900 13 367,400 1 322,300 87,32 % 1 682,190 FR MAC/8C3411 Mackerel VIIIc, IX and X; Union waters of CECAF 34.1.1 1 037,100 221,300 642,700 83,31 % 103,710 FR NEP/07. Norway lobster VII 5 725,600 671,800 0 11,73 % 572,560 FR NEP/08C. Norway lobster VIIIc 14,600 0,500 0 3,42 % 1,460 FR NEP/2AC4-C Norway lobster Union waters of IIa and IV 30,800 0 0 0 % 3,080 FR NEP/5BC6. Norway lobster VI; Union and international waters of Vb 147,700 0 0 0 % 14,770 FR NEP/8ABDE. Norway lobster VIIIa, VIIIb, VIIId and VIIIe 4 195,500 2 430,900 0 57,94 % 419,550 FR PLE/07A. Plaice VIIa 20,000 0,300 0 1,50 % 2,000 FR PLE/7DE. Plaice VIId and VIIe 3 152,400 2 358,200 0 74,81 % 315,240 FR PLE/7HJK. Plaice VIIh, VIIj and VIIk 50,300 48,600 0 96,62 % 1,700 FR POK/56-14 Saithe VI; Union and international waters of Vb, XII and XIV 4 794,000 3 805,600 0 79,38 % 479,400 FR RNG/5B67- Roundnose grenadier EU and international waters of Vb, VI, VII 4 038,720 993,700 0 24,60 % 403,872 FR RNG/8X14- Roundnose grenadier EU and international waters of VIII, IX, X, XII and XIV 133,900 0,200 0 0,15 % 13,390 FR SBR/678- Red Seabream EU and international waters of VI, VII and VIII 78,500 51,200 0 65,22 % 7,850 FR SOL/07D. Common sole VIId 3 505,600 2 864,500 0 81,71 % 350,560 FR SOL/07E. Common sole VIIe 354,100 321,100 0 90,68 % 33,000 FR SOL/24-C. Common sole Union waters of II and IV 947,100 680,100 0 71,81 % 94,710 FR SOL/7FG. Common sole VIIf and VIIg 63,500 48,800 0 76,85 % 6,350 FR SOL/7HJK. Common sole VIIh, VIIj and VIIk 106,800 76,000 0 71,16 % 10,680 FR SOL/8AB. Common sole VIIIa and VIIIb 4 120,400 3 879,200 0 94,15 % 241,200 FR USK/04-C. Tusk Union waters of IV 47,700 10,900 0 22,85 % 4,770 FR USK/1214EI Tusk Union and international waters of I, II and XIV 7,700 6,900 0 89,61 % 0,770 FR USK/567EI. Tusk Union and international waters of V, VI and VII 625,040 228,200 0 36,51 % 62,504 FR WHB/1X14 Blue whiting Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 8 319,000 7 181,600 0 86,33 % 831,900 FR WHG/07A. Whiting VIIa 3,300 0,600 0 18,18 % 0,330 FR WHG/56-14 Whiting VI, Union and international waters of Vb, international waters of XII and XIV 39,000 1,400 0 3,59 % 3,900 FR WHG/7X7A-C Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh, VIIj and VIIk 15 078,900 6 997,700 0 46,41 % 1 507,890 IE ALF/3X14- Alfonsinos EU and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV 1,100 0 0 0 % 0,110 IE ANF/07. Anglerfish VII 3 523,950 3 172,717 0 90,03 % 351,233 IE ARU/34-C Greater silver smelt Union waters of III and IV 7,800 0 0 0 % 0,780 IE ARU/567. Greater silver smelt Union and international waters of V, VI and VII 338,800 0 0 0 % 33,880 IE BLI/5B67- Blue ling Union and international waters of Vb, VI, VII 0,500 0,480 0 96,00 % 0,020 IE BSF/56712- Black scabbardfish EU and international waters of V, VI, VII and XII 0,100 0 0 0 % 0,010 IE COD/07A. Cod VIIa 175,100 159,692 0 91,20 % 15,408 IE COD/7XAD34 Cod VIIb, VIIc, VIIe-k, VIII, IX and X, Union waters of CECAF 34.1.1 1 612,010 1 452,085 0 90,08 % 159,925 IE GFB/567- Greater forkbeard EU and international waters of V, VI and VII 26,700 17,567 0 65,79 % 2,670 IE HAD/07A. Haddock VIIa 541,640 491,903 0 90,82 % 49,737 IE HAD/5BC6A. Haddock Union and international waters of Vb and VIa 777,260 746,274 0 96,01 % 30,986 IE HAD/6B1214 Haddock Union and international waters of VIb, XII and XIV 105,400 105,358 0 99,96 % 0,042 IE HER/07A/MM Herring VIIa 2,500 0 0 0 % 0,250 IE HER/1/2- Herring Union, Norwegian and international waters of I and II 3 755,230 0 3 593,584 95,70 % 161,646 IE HER/5B6ANB Herring Union and international waters of Vb, VIb and VIaN 3 739,510 3 025,655 0 80,91 % 373,951 IE HER/7G-K. Herring VIIg, VIIh, VIIj and VIIk 16 643,450 14 790,997 0 88,87 % 1 664,345 IE HKE/571214 Hake VI and VII; Union and international waters of Vb; international waters of XII and XIV 1 972,160 1 772,351 0 89,87 % 197,216 IE JAX/2A-14 Horse mackerel and associated by-catches Union waters of IIa, IVa; VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV 41 195,510 37 398,143 0 90,78 % 3 797,367 IE LEZ/07. Megrims VII 3 386,900 3 053,295 0 90,15 % 333,605 IE LEZ/56-14 Megrims Union and international waters of Vb; VI; international waters of XII and XIV 487,300 384,113 0 78,82 % 48,730 IE LIN/6X14. Ling Union and international waters of VI, VII, VIII, IX, X, XII and XIV 692,520 619,345 0 89,43 % 69,252 IE MAC/2CX14- Mackerel VI, VII, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of IIa, XII and XIV 57 443,250 43 079,934 13 523,407 98,54 % 839,909 IE NEP/*07U16 Norway lobster VII (Porcupine Bank  Unit 16) 771,400 654,000 0 84,78 % 77,140 IE NEP/07. Norway lobster VII 9 352,420 7 762,505 654,000 89,99 % 935,242 IE NEP/5BC6. Norway lobster VI; Union and international waters of Vb 247,100 6,106 0 2,47 % 24,710 IE PLE/07A. Plaice VIIa 1 047,800 102,697 0 9,80 % 104,780 IE POK/56-14 Saithe VI; Union and international waters of Vb, XII and XIV 465,000 312,944 0 67,30 % 46,500 IE RNG/5B67- Roundnose grenadier EU and international waters of Vb, VI, VII 27,700 0 0 0 % 2,770 IE RNG/8X14- Roundnose grenadier EU and international waters of VIII, IX, X, XII and XIV 5,700 0 0 0 % 0,570 IE SOL/7HJK. Common sole VIIh, VIIj and VIIk 170,400 85,414 0 50,13 % 17,040 IE USK/567EI. Tusk Union and international waters of V, VI and VII 14,300 1,865 0 13,04 % 1,430 IE WHB/1X14 Blue whiting Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 14 671,780 13 205,392 0 90,01 % 1 466,388 IE WHG/07A. Whiting VIIa 47,910 44,360 0 92,59 % 3,550 IE WHG/56-14 Whiting VI, Union and international waters of Vb, international waters of XII and XIV 92,370 72,363 0 78,34 % 9,237 IE WHG/7X7A-C Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh, VIIj and VIIk 7 668,960 6 902,221 0 90,00 % 766,739 LT COD/3DX32. Cod EU waters of Subdivisions 25-32 4 353,400 0 1 743,276 40,04 % 435,340 LT HER/3D-R30 Herring Union waters of Subdivisions 25-27, 28.2, 29 and 32 2 663,000 0 2 478,427 93,07 % 184,573 LT SPR/3BCD-C Sprat Union waters of Subdivisions 22-32 10 355,000 0 10 353,744 99,99 % 1,256 LV COD/3DX32. Cod EU waters of Subdivisions 25-32 6 283,000 0 2 441,400 38,86 % 628,300 LV HER/03D.RG Herring Subdivision 28.1 18 463,000 18 462,300 0 100 % 0,700 NL ANF/07. Anglerfish VII 15,200 0,501 0 3,30 % 1,520 NL ANF/2AC4-C Anglerfish Union waters of IIa and IV 274,100 23,815 0 8,69 % 27,410 NL ARU/1/2. Greater silver smelt Union and international waters of I and II 20,700 0 0 0 % 2,070 NL ARU/34-C Greater silver smelt Union waters of III and IV 46,900 0 0 0 % 4,690 NL ARU/567. Greater silver smelt Union and international waters of V, VI and VII 3 147,100 1 430,210 0 45,45 % 314,710 NL COD/07A. Cod VIIa 1,000 0 0 0 % 0,100 NL COD/07D. Cod VIId 46,030 36,978 0 80,33 % 4,603 NL COD/7XAD34 Cod VIIb, VIIc, VIIe-k, VIII, IX and X, Union waters of CECAF 34.1.1 2,600 0,922 0 35,46 % 0,260 NL GFB/567- Greater forkbeard EU and international waters of V, VI and VII 149,000 0 0 0 % 14,900 NL HAD/07A. Haddock VIIa 0,200 0 0 0 % 0,020 NL HAD/2AC4. Haddock IV; Union waters of IIa 184,790 169,231 0 91,58 % 15,559 NL HAD/7X7A34 Haddock VIIb-k, VIII, IX and X; Union waters of CECAF 34.1.1 23,000 21,136 0 91,90 % 1,864 NL HER/1/2- Herring Union, Norwegian and international waters of I and II 5 479,850 5 425,883 10,620 99,21 % 43,347 NL HER/5B6ANB Herring Union and international waters of Vb, VIb and VIaN 2 370,260 2 130,949 0 89,90 % 237,026 NL HER/7G-K. Herring VIIg, VIIh, VIIj and VIIk 865,370 314,834 0 36,38 % 86,537 NL HKE/2AC4-C Hake Union waters of IIa and IV 81,020 42,102 0 51,96 % 8,102 NL HKE/571214 Hake VI and VII; Union and international waters of Vb; international waters of XII and XIV 238,150 76,346 1,177 32,55 % 23,815 NL HKE/8ABDE. Hake VIIIa, VIIIb, VIIId and VIIIe 24,800 0 6,700 27,02 % 2,480 NL JAX/2A-14 Horse mackerel and associated by-catches Union waters of IIa, IVa; VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV 64 263,580 52 455,973 2450,424 85,44 % 6 426,358 NL LEZ/2AC4-C Megrims Union waters of IIa and IV 27,600 15,124 0 54,80 % 2,760 NL LIN/04-C. Ling Union waters of IV 5,600 0 0 0 % 0,560 NL LIN/6X14. Ling Union and international waters of VI, VII, VIII, IX, X, XII and XIV 0,300 0,100 0 33,33 % 0,030 NL MAC/2A34. Mackerel IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 1 488,500 741,559 598,041 90,00 % 148,900 NL MAC/2CX14- Mackerel VI, VII, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of IIa, XII and XIV 19 082,230 13 711,312 3 462,695 90,00 % 1 908,223 NL NEP/2AC4-C Norway lobster Union waters of IIa and IV 1 219,270 862,899 0 70,77 % 121,927 NL NEP/5BC6. Norway lobster VI; Union and international waters of Vb 18,000 0 0 0 % 1,800 NL PLE/07A. Plaice VIIa 0,100 0 0 0 % 0,010 NL PRA/2AC4-C Northern prawn Union waters of IIa and IV 41,900 0 0 0 % 4,190 NL SOL/24-C. Common sole Union waters of II and IV 11 127,000 9 910,051 0 89,06 % 1 112,700 NL SOL/3A/BCD Common sole IIIa; Union waters of Subdivisions 22-32 18,900 0 0 0 % 1,890 NL SOL/7HJK. Common sole VIIh, VIIj and VIIk 59,040 0 0 0 % 5,904 NL WHB/1X14 Blue whiting Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 57 308,710 51 536,926 16,221 89,96 % 5 730,871 NL WHG/7X7A-C Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh, VIIj and VIIk 972,250 736,710 0 75,77 % 97,225 PL BSF/56712- Black scabbardfish EU and international waters of V, VI, VII and XII 38,500 0 0 0 % 3,850 PL COD/3DX32. Cod EU waters of Subdivisions 25-32 19 438,400 0 11 794,652 60,68 % 1 943,840 PT BSF/8910- Black scabbardfish EU and international waters of VIII, IX and X 3 784,690 2 484,400 0 65,64 % 378,469 PT GFB/1012- Greater forkbeard EU and international waters of X and XII 40,000 6,400 0 16,00 % 4,000 PT HKE/8C3411 Hake VIIIc, IX and X; Union waters of CECAF 34.1.1 4 624,560 3 191,100 0 69,00 % 462,456 PT JAX/08C. Horse mackerel and associated by-catches VIIIc 2 281,270 1 778,700 0 77,97 % 228,127 PT JAX/09. Horse mackerel and associated by-catches IX 22 413,800 20 088,700 0 89,63 % 2 241,380 PT LEZ/8C3411 Megrims VIIIc, IX and X; Union waters of CECAF 34.1.1 106,200 81,300 0 76,55 % 10,620 PT NEP/9/3411 Norway lobster IX and X; Union waters of CECAF 34.1.1 204,500 202,200 0 98,88 % 2,300 PT SBR/09- Red Seabream EU and international waters of IX 184,200 109,800 0 59,61 % 18,420 PT SBR/10- Red Seabream EU and international waters of X 1 128,000 571,700 0 50,68 % 112,800 SE COD/3DX32. Cod EU waters of Subdivisions 25-32 16 032,100 0 5 287,710 32,98 % 1 603,210 SE HAD/2AC4. Haddock IV; Union waters of IIa 28,500 17,570 0 61,65 % 2,850 SE HER/1/2- Herring Union, Norwegian and international waters of I and II 57,340 50,550 0 88,16 % 5,734 SE HER/30/31. Herring Subdivisions 30-31 11 892,500 0 10 937,740 91,97 % 954,760 SE HER/3D-R30 Herring Union waters of Subdivisions 25-27, 28.2, 29 and 32 29 272,000 0 28 830,000 98,49 % 442,000 SE HKE/3A/BCD Hake IIIa; Union waters of Subdivisions 22-32 178,400 27,060 0 15,17 % 17,840 SE JAX/2A-14 Horse mackerel and associated by-catches Union waters of IIa, IVa; VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV 677,300 0 0 0 % 67,730 SE LIN/04-C. Ling Union waters of IV 11,100 0,240 0 2,16 % 1,110 SE LIN/3A/BCD Ling IIIa; Union waters of IIIbcd 27,300 11,700 0 42,86 % 2,730 SE MAC/2A34. Mackerel IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 2 941,540 2 101,050 829,280 99,62 % 11,210 SE NEP/3A/BCD Norway lobster IIIa; Union waters of Subdivisions 22-32 1 538,400 1 124,740 0 73,11 % 153,840 SE PRA/2AC4-C Northern prawn Union waters of IIa and IV 101,300 0 0 0 % 10,130 SE SOL/3A/BCD Common sole IIIa; Union waters of Subdivisions 22-32 57,340 54,250 0 94,61 % 3,090 SE SPR/3BCD-C Sprat Union waters of Subdivisions 22-32 50 490,000 0 50 489,430 100,00 % 0,570 SE USK/04-C. Tusk Union waters of IV 6,600 0 0 0 % 0,660 SE USK/3A/BCD Tusk IIIa; Union waters of Subdivisions 22-32 7,700 1,030 0 13,38 % 0,770 SE WHB/1X14 Blue whiting Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 29,710 26,710 0 89,90 % 2,971 UK ALF/3X14- Alfonsinos EU and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV 11,100 1,400 0 12,61 % 1,110 UK ANF/07. Anglerfish VII 6 533,860 6 152,200 197,500 97,18 % 184,160 UK ANF/2AC4-C Anglerfish Union waters of IIa and IV 7 893,800 4 778,900 314,100 64,52 % 789,380 UK ARU/1/2. Greater silver smelt Union and international waters of I and II 43,600 0 0 0 % 4,360 UK ARU/34-C Greater silver smelt Union waters of III and IV 17,900 0 0 0 % 1,790 UK ARU/567. Greater silver smelt Union and international waters of V, VI and VII 45,700 0 0 0 % 4,570 UK BLI/5B67- Blue ling Union and international waters of Vb, VI, VII 253,560 203,600 0 80,30 % 25,356 UK BSF/56712- Black scabbardfish EU and international waters of V, VI, VII and XII 76,860 56,900 0 74,03 % 7,686 UK COD/07A. Cod VIIa 120,400 107,400 0 89,20 % 12,040 UK COD/07D. Cod VIId 179,150 99,800 0 55,71 % 17,915 UK COD/7XAD34 Cod VIIb, VIIc, VIIe-k, VIII, IX and X, Union waters of CECAF 34.1.1 883,500 548,100 0 62,04 % 88,350 UK GFB/1012- Greater forkbeard EU and international waters of X and XII 10,000 0 0 0 % 1,000 UK GFB/1234- Greater forkbeard EU and international waters of I, II, III and IV 14,500 2,100 0 14,48 % 1,450 UK GFB/567- Greater forkbeard EU and international waters of V, VI and VII 679,100 251,300 0 37,00 % 67,910 UK GHL/2A-C46 Greenland halibut Union waters of IIa and IV, Union and international waters of Vb and VI 535,000 344,500 0 64,39 % 53,500 UK HAD/07A. Haddock VIIa 615,000 154,400 0 25,11 % 61,500 UK HAD/2AC4. Haddock IV; Union waters of IIa 33 209,290 29 446,500 3 498,100 99,20 % 264,690 UK HAD/5BC6A. Haddock Union and international waters of Vb and VIa 3 926,500 3 875,900 0 98,71 % 50,600 UK HAD/6B1214 Haddock Union and international waters of VIb, XII and XIV 1 097,800 595,400 0 54,24 % 109,780 UK HER/07A/MM Herring VIIa 5 012,700 5 000,200 0 99,75 % 12,500 UK HER/5B6ANB Herring Union and international waters of Vb, VIb and VIaN 16 314,850 15 734,300 0 96,44 % 580,550 UK HER/7G-K. Herring VIIg, VIIh, VIIj and VIIk 23,800 1,200 0 5,04 % 2,380 UK HKE/2AC4-C Hake Union waters of IIa and IV 1 838,900 1 658,000 0 90,16 % 180,900 UK HKE/571214 Hake VI and VII; Union and international waters of Vb; international waters of XII and XIV 6 527,800 5 224,300 86,300 81,35 % 652,780 UK JAX/2A-14 Horse mackerel and associated by-catches Union waters of IIa, IVa; VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV 7 909,400 6 788,600 0 85,83 % 790,940 UK LEZ/07. Megrims VII 3 212,050 3 055,400 0 95,12 % 156,650 UK LEZ/2AC4-C Megrims Union waters of IIa and IV 2 043,600 1 686,900 0 82,55 % 204,360 UK LEZ/56-14 Megrims Union and international waters of Vb; VI; international waters of XII and XIV 1 179,300 527,400 0 44,72 % 117,930 UK LIN/04-C. Ling Union waters of IV 2 172,400 2 069,100 0 95,24 % 103,300 UK LIN/1/2. Ling Union and international waters of I and II 8,900 0,800 0 8,99 % 0,890 UK LIN/6X14. Ling Union and international waters of VI, VII, VIII, IX, X, XII and XIV 2 872,800 2 365,700 0 82,35 % 287,280 UK MAC/2A34. Mackerel IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 1 364,600 795,400 546,700 98,35 % 22,500 UK NEP/07. Norway lobster VII 7 740,000 6 872,000 118,200 90,31 % 749,800 UK NEP/2AC4-C Norway lobster Union waters of IIa and IV 15 949,850 8 423,600 0 52,81 % 1 594,985 UK NEP/5BC6. Norway lobster VI; Union and international waters of Vb 17 698,500 12 826,800 0 72,47 % 1 769,850 UK PLE/07A. Plaice VIIa 519,600 90,000 0 17,32 % 51,960 UK PLE/7DE. Plaice VIId and VIIe 1 822,400 1 680,400 0 92,21 % 142,000 UK POK/56-14 Saithe VI; Union and international waters of Vb, XII and XIV 4 485,830 3 647,500 0 81,31 % 448,583 UK PRA/2AC4-C Northern prawn Union waters of IIa and IV 730,700 0,200 0 0,03 % 73,070 UK RNG/5B67- Roundnose grenadier EU and international waters of Vb, VI, VII 192,900 6,000 0 3,11 % 19,290 UK RNG/8X14- Roundnose grenadier EU and international waters of VIII, IX, X, XII and XIV 11,400 0 0 0 % 1,140 UK SBR/10- Red Seabream EU and international waters of X 10,100 0 0 0 % 1,010 UK SBR/678- Red Seabream EU and international waters of VI, VII and VIII 5,400 0,400 0 7,41 % 0,540 UK SOL/07D. Common sole VIId 1 233,200 604,900 0 49,05 % 123,320 UK SOL/07E. Common sole VIIe 581,300 536,900 0 92,36 % 44,400 UK SOL/24-C. Common sole Union waters of II and IV 976,200 857,800 0 87,87 % 97,620 UK SOL/7HJK. Common sole VIIh, VIIj and VIIk 74,800 46,600 0 62,30 % 7,480 UK USK/04-C. Tusk Union waters of IV 105,300 74,600 0 70,85 % 10,530 UK USK/567EI. Tusk Union and international waters of V, VI and VII 264,760 77,800 0 29,39 % 26,476 UK WHB/1X14 Blue whiting Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 14 939,800 13 498,600 0 90,35 % 1 441,200 UK WHG/07A. Whiting VIIa 31,700 20,200 0 63,72 % 3,170 UK WHG/56-14 Whiting VI, Union and international waters of Vb, international waters of XII and XIV 164,100 118,500 0 72,21 % 16,410 UK WHG/7X7A-C Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh, VIIj and VIIk 2 095,000 1 379,600 0 65,85 % 209,500 (1) Quotas available to a Member State pursuant to the relevant fishing opportunities Regulations after taking into account exchanges of fishing opportunities in accordance with Article 20(5) of Council Regulation (EC) No 2371/2002 (OJ L 358, 31.12.2002, p. 59), quota transfers in accordance with Article 4(2) of Regulation (EC) No 847/96 and/or reallocation and deduction of fishing opportunities in accordance with Articles 37 and 105 of Council Regulation (EC) No 1224/2009 (OJ L 343, 22.12.2009, p. 1).